Labor Contract Code: Party A: Sichuan Apollo Solar Energy Technology Co., Ltd Economic Type: Limited Liability Corporation Legal Representative: Hou Renyi Address:No.485 Tengfei Road Southwest Airport Economic Development Zone Shuangliu Chengdu Party B (Employee): Hou Renyi Gender: Male Address: Room3, Unit3, Building 13, No.2 Western Chenghua Street, Jinniu District, Chengdu ID Number:510125195604115411 Hereby execute this contract in accordance with the applicable provisions of “the Labor Law of the People` s Republic of China” and other laws and regulations on the basis of equality, voluntariness and consensus. Article One.
